 

[ex10-1_001.jpg]

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

This Amended and Restated Employment Agreement (“Agreement”) is entered into by
and between Xtant Medical Holdings, Inc. (together with its subsidiaries, the
“Company”), and Greg Jensen, an Individual (“Employee”), and is effective as of
August 8, 2019 (“Effective Date”). The Company and Employee are sometimes
referred to as the “Parties” or “Party” in this Agreement, and the Company may
designate a subsidiary to be the employer of the Employee.

 

This Amended and Restated Agreement amends and replaces in its entirety the
Employment Agreement effective as of February 11, 2019 between the Company and
Employee. In consideration of the mutual promises, covenants and agreements
contained in this Agreement, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties agree as
follows:

 

1. EMPLOYMENT AND DUTIES.

 

A. Job Title and Responsibilities. Employee hereby agrees to be employed as Vice
President, Finance and Chief Financial Officer. Employee’s title and
responsibilities may change during the course of Employee's employment with
Employer, but the terms of this Agreement shall remain in full force and effect
regardless of any change in Employee's title or responsibilities.

 

B. Full-Time Best Efforts. Employee agrees to devote Employee’s full
professional time and attention to the business of the Company (and its
subsidiaries, affiliates, or related entities) and the performance of Employee’s
obligations under this Agreement, and will at all times faithfully,
industriously and to the best of Employee’s ability, experience and talent,
perform all of Employee’s obligations hereunder. The Employee shall not, at any
time during Employee’s employment by the Company, directly or indirectly, act as
a partner, officer, director, consultant, employee, or provide services in any
other capacity to any other business enterprise that conflicts with the
Company’s business or Employee’s duty of loyalty to the Company.

 

C. At-Will Employment. Employee acknowledges that his employment remains at-will
and that as an at-will employee, Employee’s services may be terminated with or
without cause by the Company or by the Employee at any time upon sixty (60)
days’ written notice to the other Party of any termination of employment.

 

D. Duty of Loyalty. Employee acknowledges that during Employee’s employment with
the Company, Employee has participated in and will participate in relationships
with existing and prospective clients, customers, partners, suppliers, service
providers and vendors of the Company that are essential elements of the
Company’s goodwill. The parties acknowledge that Employee owes the Company a
fiduciary duty to conduct all affairs of the Company in accordance with all
applicable laws and the highest standards of good faith, trust, confidence and
candor, and to endeavor, to the best of Employee’s ability, to promote the best
interests of the Company.

 

E. Conflict of Interest. Employee agrees that while employed by the Company, and
except with the advance written consent of a duly authorized officer of the
Company, Employee will not enter into, on behalf of the Company, or cause the
Company or any of its affiliates to enter into, directly or indirectly, any
transactions with any business organization in which Employee or any member of
Employee’s immediate family may be interested as a shareholder, partner, member,
trustee, director, officer, employee, consultant, lender or guarantor or
otherwise; provided, however, that nothing in this Agreement shall restrict
transactions between the Company and any company whose stock is listed on a
national securities exchange or actively traded in the over-the-counter market
and over which Employee does not have the ability to control or significantly
influence policy decisions.

 

Employment Agreement: Jensen, Greg 

Please initial each page: ___

 Page 1 

 

 

 

 

2. COMPENSATION.

 

A. Base Pay. The Company agrees to pay Employee gross annual compensation of
$400,000 (“Base Salary”), less usual and customary withholdings, which shall be
payable in arrears in accordance with the Company’s customary payroll practices.
The Base Salary will be subject to normal periodic review, and such review will
consider Employee’s contributions to the Company and the Company’s overall
performance.

 

B. Bonus and Incentive Compensation. Employee shall be eligible for bonus and
incentive-based compensation approved by the Board (or a committee thereof) from
time to time. The target bonus compensation will be 50% of Employee’s Base
Salary, which bonus shall be contingent upon the achievement of performance
objectives as established by the Board (or a committee thereof) and communicated
to Employee. Such bonus and incentive compensation shall be less all tax
withholdings and other applicable deductions the Company reasonably determines
are required to be made and shall be paid in accordance with the bonus and
incentive compensation plan documents adopted by the Company. Employee must
remain continuously employed by the Company through the date bonus compensation
is paid to be eligible to receive such bonus compensation.

 

C. Benefits. During Employee’s employment, Employee will be eligible to
participate in the Company’s benefit programs, as summarized and as governed by
any plan documents concerning such benefits. Employee acknowledges that the
Company may amend, modify or terminate any of its benefit plans or programs at
any time and for any reason. Employee will be eligible for 20 days of paid
vacation per year, subject to the Company’s carryover policy for unused vacation
in effect from time to time.

 

D. Clawback. Employee agrees that any compensation or benefits provided by the
Company under this Agreement or otherwise will be subject to recoupment or
clawback by the Company under any applicable clawback or recoupment policy of
the Company as may be in effect from time-to-time or as required by applicable
law, regulation or stock exchange listing requirement.

 

3. CONFIDENTIAL INFORMATION.

 

A. I understand that during my employment relationship with the Company, the
Company intends to provide me with information, including Confidential
Information (as defined herein), without which I would not be able to perform my
duties to the Company. I agree, at all times during the term of my employment
relationship and thereafter, to hold in strictest confidence, and not to use,
except for the benefit of the Company to the extent necessary to perform my
obligations to the Company under the relationship, and not to disclose to any
person, firm, corporation or other entity, without written authorization from
the Company in each instance, any Confidential Information that I obtain, access
or create during the term of the relationship, whether or not during working
hours, until such Confidential Information becomes publicly and widely known and
made generally available through no wrongful act of mine or of others who were
under confidentiality obligations as to the item or items involved. I understand
that “Confidential Information” means information and physical material not
generally known or available outside the Company and information and physical
material entrusted to the Company by third parties. “Confidential Information”
includes, without limitation, Assigned Inventions, technical data, trade
secrets, marketing ideas or plans, research, product or service ideas or plans,
business strategies, investments, investment opportunities, potential
investments, market studies, industry studies, historical financial data,
financial information and results, budgets, identity of Clients, forecasts
(financial or otherwise), possible or pending transactions, customer lists and
domain names, price lists, and pricing methodologies.

 

Employment Agreement: Jensen, Greg 

Please initial each page: ___

 Page 2 

 

 

B. At all times, both during my employment and after its termination, I will
keep and hold all such Confidential Information in strict confidence and trust.
I will not use or disclose any Confidential Information without the prior
written consent of the Company, except as may be necessary to perform my duties
as an employee of the Company for the benefit of the Company, or as is required
by valid legal process of which the Company is notified. Upon termination of my
employment with the Company, I will promptly deliver to the Company all
documents and materials of any nature pertaining to my work with the Company. I
will not take with me any documents or materials or copies thereof containing
any Confidential Information. I shall not remove any documents, writings,
computer files or programs or other media containing Confidential Information
from the premises or possession of the Company unless I have obtained express
authorization in writing by the Company to do so; provided, that I may take such
material to my residence or on business trips as may be necessary to perform my
duties as an employee of the Company and for the benefit of the Company as long
as such material is returned to the premises and possession of the Company.

 

C. I agree not to infringe the copyright of the Company, its Customers or third
parties (including, without limitation, my previous employer, customers, etc.)
by unauthorized or unlawful copying, modifying or distributing of copyrighted
material, including plans, drawings, reports, financial analyses, market
studies, computer software and the like.

 

4. COVENANT NOT TO COMPETE.

 

A. Non-competition Covenant. Employee agrees that during the Restricted Period
(as defined below), Employee shall not, directly or indirectly within the
Territory (as defined below): (i) personally, by agency, as an employee,
independent contractor, consultant, officer, director, manager, agent,
associate, investor, or by any other artifice or device, engage in any
Competitive Business (as defined below), (ii) assist others, including but not
limited to employees of the Company, to engage in any Competitive Business, or
(iii) own, purchase, finance, organize or take preparatory steps to own,
purchase, finance, or organize a Competitive Business.

 

B. Definitions.

 

1. “Competitive Business” means (i) any person, entity or organization which is
engaged in or about to become engaged in research on, consulting regarding, or
development, production, marketing or selling of any product, process,
technology, device, invention or service which resembles, competes with or is
intended to resemble or compete with a product, process, technology, device,
invention or service under research or development or being promoted marketed,
sole or serviced by the Company; or (ii) any other line of business that was
conducted or proposed to be conducted by the Company or any affiliate, successor
or related entity at any time during the term of Employee’s employment with the
Company.

 

Employment Agreement: Jensen, Greg 

Please initial each page: ___

 Page 3 

 

 

2. “Territory” means the United States of America.

 

3. “Restricted Period” means the period of Employee’s employment with the
Company and for twelve (12) months immediately following the cessation of
his/her employment (regardless of the reason or circumstances of that separation
of employment) with the Company.

 

5. NON-SOLICITATION AND NON-INTERFERENCE COVENANTS.

 

A. Non-solicitation of Employees and Others. During the Restricted Period,
Employee shall not, directly or indirectly, solicit, recruit, or induce, or
attempt to solicit, recruit or induce any employee, consultant, independent
contractor, vendor, supplier, or agent to (i) terminate or otherwise adversely
affect his or her employment or other business relationship (or prospective
employment or business relationship) with the Company, or (ii) work for Employee
or any other person or entity, other than the Company or its affiliates or
related entities.

 

B. Non-solicitation of Customers. During the Restricted Period, Employee shall
not, directly or indirectly, solicit, recruit, or induce any Customer (as
defined below) for the purpose of (i) providing any goods or services related to
a Competitive Business, or (ii) interfering with or otherwise adversely
affecting the contracts or relationships, or prospective contracts or
relationships, between the Company (including any related or affiliated
entities) and such Customers. “Customer” means a person or entity with which
Employee had contact or about whom Employee gained information while an Employee
of the Company, and to which the Company was selling or providing products or
services, was in active negotiations for the sale of its products or services,
or was otherwise doing business as of the date of the cessation of Employee’s
employment with the Company or for whom the Company had otherwise done business
within the twelve (12) month period immediately preceding the cessation of
Employee’s employment with the Company.

 

6. ACKNOWLEDGEMENTS. Employee acknowledges and agrees that:

 

A. The geographic and duration restrictions contained in Sections 4 and 5 of
this Agreement are fair, reasonable, and necessary to protect the Company’s
legitimate business interests and trade secrets, given the geographic scope of
the Company’s business operations, the competitive nature of the Company’s
business, and the nature of Employee’s position with the Company;

 

B. Employee’s employment creates a relationship of confidence and trust between
Employee and the Company with respect to the Confidential Information, and
Employee will have access to Confidential Information (including but not limited
to trade secrets) that would be valuable or useful to the Company’s competitors;

 

C. The Company’s Confidential Information is a valuable asset of the Company,
and any violation of the restrictions set forth in this Agreement would cause
substantial injury to the Company;

 

D. The restrictions contained in this Agreement will not unreasonably impair or
infringe upon Employee’s right to work or earn a living after Employee’s
employment with the Company ends, but Employee is prepared for the possibility
that his/her standard of living may be reduced during the Restricted Period and
assumes and accepts any risk associated with that possibility; and

 

Employment Agreement: Jensen, Greg 

Please initial each page: ___

 Page 4 

 

 

E. This Agreement is a contract for the protection of trade secrets under
applicable law and is intended to protect the Confidential Information
(including trade secrets) identified above.

 

7. “BLUE PENCIL” AND SEVERABILITY PROVISION. If a court of competent
jurisdiction declares any provision of this Agreement invalid, void, voidable,
or unenforceable, the court shall reform such provision(s) to render the
provision(s) enforceable, but only to the extent absolutely necessary to render
the provision(s) enforceable and only in view of the Parties’ express desire
that the Company be protected to the greatest possible extent under applicable
law from improper competition and the misuse or disclosure of trade secrets and
Confidential Information. To the extent such a provision (or portion thereof)
may not be reformed so as to make it enforceable, it may be severed and the
remaining provisions shall remain fully enforceable.

 

8. INVENTIONS.

 

A. Inventions Retained and Licensed. Attached as Exhibit A is a list describing
all inventions and information created, discovered or developed by Employee,
whether or not patentable or registrable under patent, copyright or similar
statutes, made or conceived or reduced to practice or learned by Employee,
either alone or with others before Employee’s employment with the Company
(“Prior Inventions”), which belong in whole or in part to Employee, and which
are not being assigned by Employee to the Company. Employee represents that
Exhibit A is complete and contains no confidential or confidential information
belonging to a person or entity other than Employee. Employee acknowledges and
agrees that Employee has no rights in any Inventions (as that term is defined
below) other than the Prior Inventions listed on Exhibit A. If there is nothing
identified on Exhibit A, Employee represents that there are no Prior Inventions
as of the time of signing this Agreement. Employee shall not incorporate, or
permit to be incorporated, any Prior Invention owned by Employee or in which
he/she has an interest in a Company product, process or machine without the
Company’s prior written consent. Notwithstanding the foregoing, if, in the
course of Employee’s employment with the Company, Employee directly or
indirectly incorporates into a Company product, process or machine a Prior
Invention owned by Employee or in which Employee has an interest, the Company is
hereby granted and shall have a non-exclusive, royalty-free, irrevocable,
perpetual, world-wide license to make, have made, modify, use, create derivative
works from and sell such Prior Invention as part of or in connection with such
product, process or machine.

 

B. Assignment of Inventions. Employee shall promptly make full, written
disclosure to the Company, will hold in trust for the sole right and benefit of
the Company, and hereby irrevocably transfers and assigns, and agrees to
transfer and assign, to the Company, or its designee, all his/her right, title
and interest in and to any and all inventions, original works of authorship,
developments, concepts, improvements, designs, discoveries, ideas, trademarks
(and all associated goodwill), mask works, or trade secrets, whether or not they
may be patented or registered under copyright or similar laws, which Employee
may solely or jointly conceive or develop or reduce to practice, or cause to be
conceived or developed or reduced to practice, during Employee’s employment by
the Company (the “Inventions”). Employee further acknowledges that all original
works of authorship which are made by Employee (solely or jointly with others)
within the scope of and during the period of his/her employment with the Company
and which may be protected by copyright are “Works Made For Hire” as that term
is defined by the United States Copyright Act. Employee understands and agrees
that the decision whether to commercialize or market any Invention developed by
Employee solely or jointly with others is within the Company’s sole discretion
and the Company’s sole benefit and that no royalty will be due to Employee as a
result of the Company’s efforts to commercialize or market any such invention.

 

Employment Agreement: Jensen, Greg 

Please initial each page: ___

 Page 5 

 

 

Employee recognizes that Inventions relating to his or her activities while
working for the Company and conceived or made by Employee, whether alone or with
others, within one (1) year after cessation of Employee’s employment, may have
been conceived in significant part while employed by the Company. Accordingly,
Employee acknowledges and agrees that such Inventions shall be presumed to have
been conceived during Employee’s employment with the Company and are to be, and
hereby are, assigned to the Company unless and until Employee has established
the contrary.

 

The requirements of this Section 8B do not apply to any intellectual property
for which no equipment, supplies, facility or trade secret information of the
Company was used, and which was developed, entirely on the Employee’s own time,
and (i) which does related (x) directly to the Company’s business or (y) to the
Company’s actual or demonstrably anticipated research and development or (ii)
which does not result from any work the Employee performed for the Company.

 

C. Maintenance of Records. Employee agrees to keep and maintain adequate and
current written records of all Inventions made by Employee (solely or jointly
with others) during his/her employment with the Company. The records will be in
the form of notes, sketches, drawings and any other format that may be specified
by the Company. The records will be available to and remain the sole property of
the Company at all times.

 

D. Patent, Trademark and Copyright Registrations. Employee agrees to assist the
Company, or its designee, at the Company’s expense, in every proper way to
secure the Company’s rights in the Inventions and any copyrights, patents,
trademarks, service marks, mask works, or any other intellectual property rights
in any and all countries relating thereto, including, but not limited to, the
disclosure to the Company of all pertinent information and data with respect
thereto, the execution of all applications, specifications, oaths, assignments
and all other instruments the Company deems necessary in order to apply for and
obtain such rights and in order to assign and convey to the Company, its
successors, assigns, and nominees the sole and exclusive rights, title, and
interest in and to such inventions, and any copyrights, patents, trademarks,
service marks, mask works, or any other intellectual property rights relating
thereto. Employee further agrees that his/her obligation to execute or cause to
be executed, when it is in his/her power to do so, any such instrument or paper
shall continue after termination or expiration of this Agreement of the
cessation of his/her employment with the Company. If the Company is unable
because of Employee’s mental or physical incapacity or for any other reason to
secure Employee’s signature to apply for or to pursue any application for any
United States or foreign patents, trademarks or copyright registrations covering
inventions or original works of authorship assigned to the Company as above,
then Employee hereby irrevocably designates and appoints the Company and its
duly authorized officers and agents as Employee’s agent and attorney-in-fact to
act for and in his/her behalf and stead to execute and file any such
applications and to do all other lawfully permitted acts to further the
prosecution and issuance of letters, patent, trade marks or copyright
registrations thereon with the same legal force and effect as if executed by
Employee; this power of attorney shall be a durable power of attorney which
shall come into existence upon Employee’s mental or physical incapacity.

 

Employment Agreement: Jensen, Greg 

Please initial each page: ___

 Page 6 

 

 

9. SURVIVAL AND REMEDIES. Employee’s obligations of nondisclosure,
non-solicitation, non-interference, and non-competition under this Agreement
shall survive the cessation of Employee’s employment with the Company and shall
remain enforceable in accordance with the terms thereof. In addition, Employee
acknowledges that upon a breach or threatened breach of any obligation of
nondisclosure, non-solicitation, non-interference, or non-competition of this
Agreement, the Company will suffer irreparable harm and damage for which money
alone cannot fully compensate the Company. Employee therefore agrees that upon
such breach or threat of imminent breach of any such obligation, the Company
shall be entitled to seek a temporary restraining order, preliminary injunction,
permanent injunction or other injunctive relief, without posting any bond or
other security, barring Employee from violating any such provision. This Section
shall not be construed as an election of any remedy, or as a waiver of any right
available to the Company under this Agreement or the law, including the right to
seek damages from Employee for a breach of any provision of this Agreement and
the right to require Employee to account for and pay over to the Company all
profits or other benefits derived or received by the Employee as the result of
such a breach, nor shall this Section be construed to limit the rights or
remedies available under state law for any violation of any provision of this
Agreement.

 

10. RETURN OF COMPANY PROPERTY. All devices, records, reports, data, notes,
compilations, lists, proposals, correspondence, specifications, equipment,
drawings, blueprints, manuals, DayTimers, planners, calendars, schedules, discs,
data tapes, financial plans and information, or other recorded matter, whether
in hard copy, magnetic media or otherwise (including all copies or reproductions
made or maintained, whether on the Company’s premises or otherwise), pertaining
to Employee’s work for the Company, or relating to the Company or the Company’s
Confidential Information, whether created or developed by the Employee alone or
jointly during his/her employment with the Company, are the exclusive property
of the Company. Employee shall surrender the same (as well as any other property
of the Company) to the Company upon its request or promptly upon the cessation
of employment. Upon the separation of Employee’s employment, he/she agrees to
sign and deliver the “Termination Certificate” attached as Exhibit B, which
shall detail all Company property that is surrendered upon separation of
employment.

 

11. NO CONFLICTING AGREEMENTS OR IMPROPER USE OF THIRD-PARTY INFORMATION. During
her/his employment with the Company, Employee shall not improperly use or
disclose any confidential information or trade secrets of any former employer or
other person or entity, and Employee shall not bring on to the premises of the
Company any unpublished document or confidential information belonging to any
such former employer, person or entity, unless consented to in writing by the
former employer, person or entity. Employee represents that he/she has not
improperly used or disclosed any confidential information or trade secrets of
any other person or entity during the application process or while employed or
affiliated with the Company. Employee also acknowledges and agrees that he/she
is not subject to any contract, agreement, or understanding that would prevent
Employee from performing his/her duties for the Company or otherwise complying
with this Agreement. To the extent Employee violates this provision, or his/her
employment with the Company constitutes a breach or threatened breach of any
contract, agreement, or obligation to any third party, Employee shall indemnify
and hold the Company harmless from all damages, expenses, costs (including
reasonable attorneys’ fees) and liabilities incurred in connection with, or
resulting from, any such violation or threatened violation.

 

Employment Agreement: Jensen, Greg 

Please initial each page: ___

 Page 7 

 

 

12. TERMINATION.

 

A. By Either Party. Either Party may terminate the Employee’s at-will employment
at any time with or without notice, and with or without cause. Except as
provided in this Section 12, upon termination of employment, Employee shall only
be entitled to Employee’s accrued but unpaid Base Salary and other benefits
earned under any Company-provided plans, policies and arrangements for the
period preceding the effective date of the termination of employment.

 

B. Termination Without Cause. If the Company terminates Employee’s employment
without Cause (defined below), Employee shall be entitled to receive continuing
severance pay at a rate equal to Employee’s Base Salary, as then in effect, for
twelve (12) months from the date of termination of employment, less all required
tax withholdings and other applicable deductions, payable in accordance with the
Company’s standard payroll procedures, commencing on the effective date of a
Separation Agreement and Release of claims against the Company that has not been
revoked, in substantially the form of Exhibit C attached hereto, the timely
execution and performance by Employee of which is specifically a condition to
his receipt of any of the payments and benefits provided under this Section 12B;
provided that (1) such Separation Agreement and Release shall be executed and be
fully effective within sixty (60) days of the Employee’s termination of
employment; (2) the first payment shall include any amounts that would have been
paid to Employee if payment had commenced on the date of termination of
employment; and (3) Employee shall not be required to execute a release of any
claims arising from the Company’s failure to comply with its obligations under
Section 12A. If Employee timely and effectively elects continuation coverage
under the Company’s group health plan pursuant to the Consolidated Omnibus
Budget Reconciliation Act of 1985 (“COBRA”) or similar state law, the Company
will pay or reimburse the premiums for such coverage of Employee (and his
dependents, as applicable) at the same rate it pays for active employees for a
period for twelve (12) months from the date of termination of employment;
provided that the Company’s obligation to make such payments shall immediately
expire if Employee ceases to be eligible for continuation coverage under COBRA
or similar state law or otherwise terminates such coverage. Notwithstanding the
foregoing, any of the foregoing payments due under this Section 12B shall
commence within sixty (60) days of Employee's termination of employment,
provided that if such sixty (60)-day period spans two (2) calendar years,
payments shall commence in the latter calendar year. In addition to the
foregoing and subject to Employee’s execution of a Separation Agreement and
Release of claims against the Company that has been executed and not revoked
within any applicable rescission period that has expired within sixty (60) days
of the Employee’s termination of employment, Employee shall be entitled to the
pro-rated amount of any unpaid bonus for the calendar year in which his
termination of employment occurs, if earned pursuant to the terms thereof
(except for the provision of remaining an employee through the date of payment
thereof) and paid after the end of such calendar year but on or before March 15
of the following calendar year and in such manner as determined by the Board (or
a committee thereof) in its sole discretion pursuant to the terms thereof.

 

Employment Agreement: Jensen, Greg 

Please initial each page: ___

 Page 8 

 

 

C. Termination Upon a Change in Control. If the Company or any successor in
interest to the Company terminates Employee’s employment without Cause in
connection with or within twelve (12) months after a Change in Control (defined
below) or if Employee terminates his employment for Good Reason (defined below)
within twelve (12) months after a Change in Control, Employee shall be entitled
to receive (i) his accrued but unpaid Base Salary and other benefits earned
under any Company-provided plans, policies and arrangements for the period
preceding the effective date of the termination of employment, and (ii) a
lump-sum payment equal to one time Employee’s Base Salary, as then in effect,
less all tax withholdings and other applicable deductions the Company reasonably
determines are required to be made, payable on the first regular payroll date
after the effective date of a Separation Agreement and Release that has been
executed and not revoked within any applicable rescission period that has
expired within sixty (60) days of the Employee’s termination of employment, in
substantially the form of Exhibit C attached hereto, the execution and
performance by Employee of which is specifically a condition to his receipt of
any of the payments and benefits provided under this Section 12C; provided that
Employee shall not be required to execute a release of any claims arising from
the Company’s failure to comply with its obligations under Section 12A. If
Employee timely and effectively elects continuation coverage under the Company’s
group health plan pursuant to COBRA or similar state law, the Company will pay
or reimburse the premiums for such coverage of Employee (and his dependents, as
applicable) at the same rate it pays for active employees for a period for
twelve (12) months from the date of termination of employment; provided that the
Company’s obligation to make such payments shall immediately expire if Employee
ceases to be eligible for continuation coverage under COBRA or similar state law
or otherwise terminates such coverage. Notwithstanding the previous provisions
of this Section 12C, any payments due under this Section 12C shall commence
within sixty (60) days of Employee's termination of employment, provided that if
such sixty (60)-day period spans two calendar years, payments shall commence in
the latter calendar year. In addition to the foregoing and subject to Employee’s
timely execution of a Separation Agreement and Release that has been executed
and not revoked within any applicable rescission period that has expired within
sixty (60) days of the Employee’s termination of employment, Employee shall be
entitled to the pro-rated amount of any unpaid bonus for the calendar year in
which his termination of employment occurs, if earned pursuant to the terms
thereof (except for the provision of remaining an employee through the date of
payment thereof) and and paid after the end of such calendar year but on or
before March 15 of the following calendar year and in such manner as determined
by the Board (or a committee thereof) in its sole discretion pursuant to the
terms thereof. The payments and benefits described in this Section 12C are in
lieu of, and not in addition to, the payments and benefits described in Section
12B, it being understood by Employee that he shall be paid and receive only one
set of severance payments and benefits.

 

D. Termination for Cause, Death or Disability, or Resignation. If Employee’s
employment with the Company terminates voluntarily by Employee other than for
Good Reason pursuant to Section 12C above, for Cause by the Company or due to
Employee’s death or disability, then payments of compensation by the Company to
Employee hereunder will terminate immediately (except as to amounts already
earned).

 

E. Definitions.

 

1. “Cause.” For all purposes under this Agreement, “Cause” is defined as (i)
gross negligence or willful failure to perform Employee’s duties and
responsibilities to the Company; (ii) commission of any act of fraud, theft,
embezzlement, financial dishonesty or any other willful misconduct that has
caused or is reasonably expected to result in injury to the Company; (iii)
conviction of, or pleading guilty or nolo contendere to, any felony or a lesser
crime involving dishonesty or moral turpitude; or (iv) material breach by
Employee of any of his obligations under this Agreement or any written agreement
or covenant with the Company, including the policies adopted from time to time
by the Company applicable to all employees.

 

Employment Agreement: Jensen, Greg 

Please initial each page: ___

 Page 9 

 

 

2. “Good Reason.” For purposes of Section 12.C. of this Agreement, “Good Reason”
is defined as Employee’s resignation within thirty (30) days following the
expiration of any Company cure period (discussed below) following the occurrence
of one or more of the following, without Employee’s express written consent: (i)
a material reduction of Employee’s duties, authority, reporting level, or
responsibilities, relative to Employee’s duties, authority, reporting level, or
responsibilities in effect immediately prior to such Change in Control; (ii) a
material reduction in Employee’s base compensation; or (iii) the Company’s
requiring of Employee to change the principal location at which Employee is to
perform his services by more than fifty (50) miles. Employee will not resign for
Good Reason without first providing the Company with written notice within
thirty (30) days of the initial occurrence of the event that Employee believes
constitutes “Good Reason” specifically identifying the acts or omissions
constituting the grounds for Good Reason and a reasonable cure period of not
less than thirty (30) days following the date of such notice during which such
condition shall not have been cured.

 

3.“Change in Control.” For all purposes under this Agreement, a “Change in
Control” means a Change in Control, as defined in the Plan, that occurs after
the date hereof; provided, that a liquidation, dissolution or winding up of the
Company or change in the state of the Company’s incorporation shall not
constitute a Change in Control event for purposes of this Agreement.

 

F. No Other Benefits. In the event of a termination of Employee’s employment
with the Company, the provisions of this Section 12 are Employee’s exclusive
right to severance benefits and are in lieu of participation in any other
severance policy or plan to which Employee might otherwise be entitled.

 

G. Termination from any Offices Held. Upon his termination of employment with
the Company, Employee agrees that and any and all offices held, if applicable,
shall be automatically terminated. Employee agrees to cooperate with the Company
and execute any documents reasonably required by the Company or competent
authorities to effect this provision.

 

13. GENERAL PROVISIONS.

 

A. Governing Law; Consent To Personal Jurisdiction. The laws of the State of
Minnesota shall govern the Employee’s employment and this Agreement without
regard to conflict of laws principles. Employee hereby consents to the personal
jurisdiction of the state courts located in Hennepin County, State of Minnesota,
and the federal court sitting in Hennepin County, State of Minnesota, if that
court otherwise possesses jurisdiction over the matter, for any legal proceeding
concerning the Employee’s employment or termination of employment, or arising
from or related to this Agreement or any other agreement executed between the
Employee and the Company.

 

B. Entire Agreement. This Agreement, together with the Exhibits hereto, sets
forth this entire Agreement between the Company (and any of its related or
affiliated entities, officers, agents, owners or representatives) and the
Employee relating to the subject matter herein, and supersedes any and all prior
discussions and agreements, whether written or oral, on the subject matter
hereof, including without limitation that certain Employment Agreement effective
as of February 11, 2019 between the Company and Employee. To the extent that
this Agreement may conflict with the terms of another written agreement between
the Employee and the Company, the terms of this Agreement will control.

 

Employment Agreement: Jensen, Greg 

Please initial each page: ___

 Page 10 

 

 

C. Modification. No modification of or amendment to this Agreement will be
effective unless in writing and signed by Employee and an authorized
representative of the Company.

 

D. Waiver. The Company’s failure to enforce any provision of this Agreement
shall not act as a waiver of its ability to enforce that provision or any other
provision. The Company’s failure to enforce any breach of this Agreement shall
not act as a waiver of that breach or any future breach. No waiver of any of the
Company’s rights under this Agreement will be effective unless in writing. Any
such written waiver shall not be deemed a continuing waiver unless specifically
stated, and shall operate only as to the specific term or condition waived and
shall not constitute a waiver of such term or condition for the future or as to
any act other than that specifically waived.

 

E. Successors and Assigns. This Agreement shall be assignable to, and shall
inure to the benefit of, the Company’s affiliates, subsidiaries, successors and
assigns. Employee shall not have the right to assign his/her rights or
obligations under this Agreement.

 

F. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be enforceable, and all of which together shall constitute
one agreement. Signatures of the Parties that are transmitted in person or by
facsimile or e-mail shall be accepted as originals.

 

G. Further Assurances. Employee agrees to execute any proper oath or verify any
document required to carry out the terms of this Agreement.

 

H. Title and Headings. The titles, captions and headings of this Agreement are
included for ease of reference only and will be disregarded in interpreting or
construing this Agreement.

 

I. Notices. All notices and communications that are required or permitted to be
given under this Agreement shall be in writing and shall be sufficient in all
respects if given and delivered in person, by electronic mail, by facsimile, by
overnight courier, or by certified mail, postage prepaid, return receipt
requested, to the receiving Party at the Party’s addresses shown on the
signature blocks below or to such other address as such Party may have given to
the other by notice pursuant to this Section. Notice shall be deemed given (i)
on the date of delivery in the case of personal delivery, electronic mail or
facsimile, or (ii) on the delivery or refusal date as specified on the return
receipt in the case of certified mail or on the tracking report in the case of
overnight courier.

 

J. Section 409A. The amounts payable under this Agreement are intended to be
exempt from the requirements of Section 409A of the Internal Revenue Code of
1986, as amended (“Section 409A”). Any payments due under this Agreement on
account of a termination of employment shall only be payable if the termination
constitutes a “separation from service” within the meaning of Section 409A. To
the extent that any such payments are determined to be subject to Section 409A,
(i) the terms of this Agreement shall be interpreted to avoid incurring any
penalties under Section 409A, (ii) any right to a series of installment payments
is to be treated as a right to a series of separate payments, and (iii) any
payments due to a “specified employee” of a publicly-traded company upon a
separation from service shall be delayed until the first day of the seventh
month following such separation from service. Notwithstanding the foregoing, in
no event shall the Company be responsible for any taxes or penalties due under
Section 409A.

 

14. EMPLOYEE’S ACKNOWLEDGMENTS. Employee acknowledges that he/she is executing
this Agreement voluntarily and without duress or undue influence by the Company
or anyone else and that Employee has carefully read this Agreement and fully
understands the terms, consequences, and binding effect of this Agreement.

 

Employment Agreement: Jensen, Greg 

Please initial each page: ___

 Page 11 

 

 

IN WITNESS WHEREOF, and intending to be legally bound, the parties have executed
this Employment Agreement as of the date first written above.

 

EMPLOYEE XTANT MEDICAL HOLDINGS, INC.         Print Name: Greg Jensen   Print
Name: Ron Berlin           Signature: /s/ Greg Jensen   Signature: /s/ Ron
Berlin           Date: August 8, 2019   Chief Operations Officer and General
Manager                 Date: August 8, 2019

 

Employment Agreement: Jensen, Greg 

Please initial each page: ___

 Page 12 

 

 

EXHIBIT A

 

LIST OF PRIOR INVENTIONS AND ORIGINAL WORKS OF AUTHORSHIP

 

IS A LIST ATTACHED? (PLEASE CHECK): _____YES __X__NO

 

NOTE: The following is a list of all Prior Inventions made, conceived, developed
or reduced to practice by Employee prior to his/her employment with the Company.
IF NO SUCH LIST IS ATTACHED, THAT MEANS EMPLOYEE IS NOT ASSERTING THE EXISTENCE
OF ANY PRIOR INVENTIONS.

 

Employment Agreement: Jensen, Greg 

Please initial each page: ___

 Page 13 

 

 

EXHIBIT B

 

TERMINATION CERTIFICATE

 

I hereby represent and certify that I have in all material respects complied
with my obligations to the Company under the Employment Agreement between the
Company and me to which the form of this Certificate is attached as Exhibit B.

 

I also represent that on or before my last day, I have specifically returned the
following items:

 

  [  ] Computer/laptop             [  ] Keys/access cards             [  ]
Company credit card             [  ] Other equipment (please list)        

 

Employment Agreement: Jensen, Greg 

Please initial each page: ___

 Page 14 

 

 

EXHIBIT C

 

FORM OF SEPARATION AGREEMENT AND RELEASE

 

This Separation Agreement (“Agreement”) and the Release, which is attached and
incorporated by reference as Exhibit A (“Release”), are made by and between Greg
Jensen (“Employee”), and Xtant Medical Holdings, Inc., its affiliates, related
or predecessor corporations, subsidiaries, successors and assigns (“Employer”).

 

Employer and Employee (collectively, “Parties”) wish to end their employment
relationship in an honorable, dignified and orderly fashion. Toward that end,
the Parties have agreed to separate according to the following terms.

 

IN CONSIDERATION OF THIS AGREEMENT, THE PARTIES AGREE AS FOLLOWS:

 

1. Termination. Employee’s employment shall end on a date and time Employer
shall determine (“Termination Date”).

 

2. Consideration. Employer shall, (1) after receipt of a fully executed
Agreement and Release; (2) after expiration of all applicable rescission
periods; and (3) provided Employee complies with his obligations under this
Agreement, provide Employee with separation benefits (“Consideration”) in
compliance with Employee’s Employment Agreement (“Exhibit B”):

 

3. Termination of Benefits. Except as otherwise provided by this Agreement,
Employee’s participation in Employer’s employee benefits, bonus, and all other
compensation or commission plans, will terminate on the Termination Date, unless
otherwise provided by law, or benefit plan. Employee shall receive no
compensation or benefits under such plans, except as specifically provided in
Section 2 of this Agreement.

 

4. Execution of Agreement and Release of all Claims. Employee agrees to fully
execute this Agreement, and the Release attached as Exhibit A, releasing any and
all actual or potential claims which may have arisen at any time during his
employment with or termination from employment with Employer. Employee’s failure
to execute this Agreement and/or Release, or any attempt to rescind this
Agreement or that Release, shall terminate this Agreement, and the Parties’
respective rights and obligations under this Agreement.

 

5. Satisfactory Performance and Cooperation During Transition. Employee shall
fully cooperate with Employer in responding to questions, providing assistance
and information, and defending against claims of any type, and will otherwise
assist Employer as Employer may request through Employee’s Termination Date
(“Transition Period”). More specifically:

 

(a) During the Transition Period, Employee shall reasonably cooperate with
Employer as it meets and otherwise communicates/works, with Employer’s
employees, customers, strategic relationships, consultants, and vendors on the
transition of Employee’s duties to other individuals. Employee shall be
available, upon reasonable notice, during business hours to respond to
Employer’s questions and electronic communications. Employer shall reimburse
Employee for Employee’s reasonable out-of-pocket expenses (such reimbursement
shall not include compensation for any such time or Employee’s attorney’s fees)
incurred in accordance with this paragraph upon submission of receipts to
Employer for such expenses.

 

 



  

EMPLOYEE INITIALS

   

   

 

(b) Employee shall not, absent Employer’s specific approval, initiate any form
of communication with Employer’s employees, customers or strategic partners
regarding Employer, Employer’s products or Employees, and shall communicate with
such persons in the above capacity only in conjunction with person(s) who
Employer has designated to participate in such communications.

 

6. Stipulation of No Charges. Employee affirmatively represents that he has not
filed nor caused to be filed any charges, claims, complaints, or actions against
Employer before any federal, state, or local administrative agency, court, or
other forum. Except as expressly provided in this Agreement or required by law,
Employee acknowledges and agrees that he has been paid all wages, bonuses,
compensation, benefits and other amounts that are due, with the exception of any
vested right under the terms of a written ERISA-qualified benefit plan. Employee
waives any right to any form of recovery or compensation from any legal action,
excluding any action claiming this Agreement and Release violate the Age
Discrimination in Employment Act (“ADEA”) and/or the Older Workers Benefit
Protection Act (“OWBPA”), filed or threatened to be filed by Employee or on
Employee’s behalf based on Employee’s employment, terms of employment, or
separation from, Employer. Employee understands that any Consideration paid to
Employee pursuant to this Agreement may be deducted from any monetary award he
may receive as a result of a successful ADEA and/or OWBPA claim or challenge to
this Agreement and Release. This does not preclude Employee from eligibility for
unemployment benefits, and does not preclude or obstruct Employee’s right to
file a Charge with the Equal Employment Opportunity Commission (“EEOC”).

 

7. Return of Property. Employee shall return, on or before the Termination Date,
all Employer property in Employee’s possession or control, including but not
limited to any drawings, orders, files, documents, notes, computers, laptop
computers, fax machines, cell phones, smart devices, access cards, fobs, keys,
reports, manuals, records, product samples, correspondence and/or other
documents or materials related to Employer’s business that Employee has
compiled, generated or received while working for Employer, including all
electronically stored information, copies, samples, computer data, disks, or
records of such materials. Employee must return to Employer, and Employee shall
not retain, any Employer property as previously defined in this section.

 

8. Agreement Not to Seek Future Employment. Employee agrees that he will never
knowingly seek nor accept employment or a consulting/independent contractor
relationship with Employer, nor any other entity owned by Xtant Medical
Holdings, Inc., either directly or through a consulting firm.

 

9. Withholding For Amounts Owed to Employer. Execution of this Agreement shall
constitute Employee’s authorization for Employer to make deductions from
Employee’s Consideration, for Employee’s indebtedness to Employer, or to repay
Employer for unaccrued Paid Time Off already taken, employee purchases, wage or
benefit overpayment, or other Employer claims against Employee, to the extent
permitted by applicable law.

 

10. Non-Disparagement. Employee agrees that, unless it is in the context of an
EEOC or other civil rights or other government enforcement agency investigation
or proceeding, Employee will make no critical, disparaging or defamatory
comments regarding Employer or any Released Party, as defined in the Release, in
any respect or make any comments concerning the conduct or events which
precipitated Employee’s separation. Furthermore, Employee agrees not to assist
or encourage in any way any individual or group of individuals to bring or
pursue a lawsuit, charge, complaint, or grievance, or make any other demands
against Employer or any Released Party. This provision does not prohibit
Employee from participating in an EEOC or other civil rights or other government
enforcement agency charge, investigation or proceeding, or from providing
testimony or documents pursuant to a lawful subpoena or as otherwise required by
law.

 

 



  

EMPLOYEE INITIALS

 2 

   

 

11. Compliance with Employment Agreement and Protection of Confidential
Information. Employee agrees to comply with the provisions of and the
restrictions set forth in his Employment Agreement (Exhibit B). Employee agrees
to never divulge or use any trade secrets, confidential information, or other
proprietary information of Employer which Employee obtained or to which Employee
had access during his employment with Employer. For purposes of this latter
obligation, “Confidential Information” means information that is not generally
known and that is proprietary to Employer or that Employer is obligated to treat
as proprietary. It includes, but is not limited to, information or data of
Employer concerning its business, financial statements, patient contact
information and data, products, plans, ideas, drawings, designs, concepts,
inventions, discoveries, improvements, patent applications, know-how, trade
secrets, prototypes, processes, techniques and other proprietary information. It
does not include information that Employee can establish: (i) is already
lawfully in the possession of Employee through independent means at the time of
disclosure thereof; (ii) is or later becomes part of the public domain through
no fault of Employee; (iii) is lawfully received by Employee from a third party
having no obligations of confidentiality to Employer; or (iv) is required to be
disclosed by order of a governmental agency or by a court of competent
jurisdiction. Any information that Employee knows or should reasonably know is
Confidential Information, or that Employer treats as Confidential Information,
will be presumed to be Confidential Information.

 

12. Confidentiality. It is the intent of Employer and Employee that the terms of
this Agreement be treated as Confidential, except to the extent this Agreement
is required to be disclosed under applicable federal securities laws, as
determined by Employer. Employee warrants that he has not and agrees that he
will not in the future disclose the terms of this Agreement, or the terms of the
Consideration to be paid by Employer to Employee as part of this Agreement, to
any person other than his attorney, tax advisor, spouse, or representatives of
any state or federal regulatory agency, who shall be bound by the same
prohibitions against disclosure as bind Employee, and Employee shall be
responsible for advising those individuals or agencies of this confidentiality
provision. Employee shall not provide or allow to be provided to any person this
Agreement, or any copies thereof, nor shall Employee now or in the future
disclose the terms of this Agreement to any person, with the sole exception of
communications with Employee’s spouse, attorney and tax advisor, unless
otherwise ordered to do so by a court or agency of competent jurisdiction.

 

13. Invalidity. In case any one or more of the provisions of this Agreement or
Release shall be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained in
this Agreement and Release will not in any way be affected or impaired thereby.

 

14. Non-Admissions. The Parties expressly deny any and all liability or
wrongdoing and agree that nothing in this Agreement or the Release shall be
deemed to represent any concession or admission of such liability or wrongdoing
or any waiver of any defense.

 

 



  

EMPLOYEE INITIALS

 3 

   

 

15. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of Minnesota, without reference to its choice of law
rules. Any action for breach of this Agreement shall be brought in the federal
or state court, as appropriate, located in Minnesota.

 

16. Voluntary and Knowing Action. Employee acknowledges that he has had
sufficient opportunity to review the terms of this Agreement and attached
Release, and that he has voluntarily and knowingly entered into this Agreement.
Employer shall not be obligated to provide any Consideration to Employee
pursuant to this Agreement in the event Employee elects to rescind/revoke the
Release. The Release becomes final and binding on the Parties upon expiration of
the rescission/revocation period, provided Employee has not exercised his option
to rescind/revoke the Release. Any attempt by Employee to rescind any part of
the Release obligates Employee to immediately return all Consideration under
this Agreement to counsel for Employer.

 

17. Legal Counsel and Fees. Except as otherwise provided in this Agreement and
the Release, the Parties agree to bear their own costs and attorneys’ fees, if
any. Employee acknowledges that Employer, by this Agreement, has advised his
that he may consult with an attorney of his choice prior to executing this
Agreement and the Release. Employee acknowledges that he has had the opportunity
to be represented by legal counsel during the negotiation and execution of this
Agreement and the Release, and that he understands he will be fully bound by
this Agreement and the Release.

 

18. Modification. This Agreement may be modified or amended only by a writing
signed by both Employer and Employee.

 

19. Successors and Assigns. This Agreement is binding on and inures to the
benefit of the Parties’ respective successors and assigns.

 

20. Notices. Any notice, request or demand required or desired to be given
hereunder shall be in writing and shall be addressed as follows:

 

  If to Employer:   Xtant Medical Holdings, Inc.       664 Cruiser Lane      
Belgrade, MT 59714       Attention: Chief Executive Officer           With a
copy to:   Thomas A. Letscher       Fox Rothschild LLP       Campbell Mithun
Tower - Suite 2000       222 South Ninth Street       Minneapolis, MN 55402-3338
          If to Employee:   Greg Jensen       1308 Summit Oaks Drive      
Burnsville, MN 55337

 

 



  

EMPLOYEE INITIALS

 4 

   

 

Either party may change its address by giving the other Party written notice of
its new address.

 

21. Waivers. No failure or delay by either Party in exercising any right or
remedy under this Agreement will waive any provision of this Agreement.

 

22. Miscellaneous. This Agreement may be executed simultaneously in
counterparts, each of which shall be an original, but all of which shall
constitute but one and the same agreement.

 

23. Entire Agreement. Except for any continuing, post-employment, obligations
under Exhibit B, or employment related Employer policy, or as otherwise provided
in this Agreement, this Agreement, the attached Release, and Exhibit B are the
entire Agreement between Employer and Employee relating to his employment and
his separation. Employee understands that this Agreement and the Release cannot
be changed unless it is done in writing and signed by both Employer and
Employee.

 

  EMPLOYEE               Greg Jensen   Dated: ___________, 20____         XTANT
MEDICAL HOLDINGS, INC.         By:     Its:     Dated: ___________, 20____

 

 



  

EMPLOYEE INITIALS

 5 

   

 

EXHIBIT A

RELEASE

 

I. Definitions. I, Greg Jensen, intend all words used in this release
(“Release”) to have their plain meanings in ordinary English. Technical legal
words are not needed to describe what I mean. Specific terms I use in this
Release have the following meanings:

 

  A. “I,” “Me,” and “My” individually and collectively mean Greg Jensen and
anyone who has or obtains or asserts any legal rights or claims through Me or on
My behalf.         B. “Employer” as used in this Release, shall at all times
mean Xtant Medical Holdings, Inc. and any affiliates, related or predecessor
corporations, parent corporations or subsidiaries, successors and assigns.      
  C. “Released Party” or “Released Parties” as used in this Release, shall at
all times mean Xtant Medical Holdings, Inc. and its affiliates, related or
predecessor corporations, subsidiaries, successors and assigns, present or
former officers, directors, shareholders, agents, employees, representatives and
attorneys, whether in their individual or official capacities, and its
affiliates, related or predecessor corporations, parent corporations or
subsidiaries, successors and assigns, present or former officers, directors,
shareholders, agents, employees, representatives and attorneys, whether in their
individual or official capacities, benefit plans and plan administrators, and
insurers, insurers’ counsel, whether in their individual or official capacities,
and the current and former trustees or administrators of any pension, 401(k), or
other benefit plan applicable to the employees or former employees of Employer,
in their official and individual capacities.         D. “My Claims” mean any and
all of the actual or potential claims of any kind whatsoever I may have had, or
currently may have against Employer or any Released Party, whether known or
unknown, that are in any way related to My employment with or separation from
employment with Employer, including, but not limited to any claims for: invasion
of privacy; breach of written or oral, express or implied, contract; fraud;
misrepresentation; violation of the Age Discrimination in Employment Act of 1967
(“ADEA”), 29 U.S.C. § 626, as amended; the Genetic Information Nondiscrimination
Act of 2008 (“GINA”), 42 U.S.C. § 2000, et seq., the Older Workers Benefit
Protection Act of 1990 (“OWBPA”), 29 U.S.C. § 626(f), Title VII of the Civil
Rights Act of 1964 (“Title VII”), 42 U.S.C. § 2000e, et seq., the Americans with
Disabilities Act (“ADA”), 29 U.S.C. § 2101, et seq., and as amended (“ADAAA”),
the Employee Retirement Income Security Act of 1974 (“ERISA”), as amended, 29
U.S.C. § 1001, et seq., Equal Pay Act (“EPA”), 29 U.S.C. § 206(d), the Worker
Adjustment and Retraining Notification Act (“WARN”), 29 U.S.C. § 2101, et seq.,
the Family and Medical Leave Act (“FMLA”), 29 U.S.C. § 2601, et seq.; National
Labor Relations Act, 29 U.S.C. § 141, et seq., the False Claims Act, 31 U.S.C. §
3729, et seq., Anti-Kickback Statute, 42 U.S.C. § 1320a, et seq., the Minnesota
Human Rights Act, Minn. Stat. § 363A.01, et seq., Minn. Stat. § 181, et seq.,
the Minnesota Whistleblower Act, Minn. Stat. § 181.931, et seq., the Montana
Human Rights Act, Mont. Code Ann. § 49-1-101, et seq., the Montana Wrongful
Discharge for Employment Act, Mont. Code Ann. § 39-2-901, et seq., the Montana
Wage Payment Act, Mont. Code Ann. § 39-3-201, et. seq., or any and all other
Minnesota, Montana, and other state human rights or fair employment practices
statutes, administrative regulations, or local ordinances, and any other
Minnesota, Montana, or other federal, state, local or foreign statute, law,
rule, regulation, ordinance or order, all as amended. This includes, but is not
limited to, claims for violation of any civil rights laws based on protected
class status; claims for assault, battery, defamation, intentional or negligent
infliction of emotional distress, breach of the covenant of good faith and fair
dealing; promissory estoppel; negligence; negligent hiring; retention or
supervision; retaliation; constructive discharge; violation of whistleblower
protection laws; unjust enrichment; violation of public policy; and, all other
claims for unlawful employment practices, and all other common law or statutory
claims.

 

 



  

EMPLOYEE INITIALS

 Ex. A-1 

   

 

II. Agreement to Release My Claims. Except as stated in Section V of this
Release, I agree to release all My Claims and waive any rights to My Claims. I
also agree to withdraw any and all of My charges and lawsuits against Employer;
except that I may, but am not required to, withdraw or dismiss, or attempt to
withdraw or dismiss, any charges that I may have pending against Employer with
the Employment Opportunity Commission (“EEOC”) or other civil rights enforcement
agency. In exchange for My agreement to release My Claims, I am receiving
satisfactory Consideration from Employer to which I am not otherwise entitled by
law, contract, or under any Employer policy. The Consideration I am receiving is
a full and fair consideration for the release of all My Claims. Employer does
not owe Me anything in addition to what I will be receiving according to the
Separation Agreement which I have signed.     III. Unknown Claims. In waiving
and releasing any and all actual, potential, or threatened claims against
Employer, whether or not now known to me, I understand that this means that if I
later discover facts different from or in addition to those facts currently
known by me, or believed by me to be true, the waivers and releases of this
Release will remain effective in all respects – despite such different or
additional facts and my later discovery of such facts, even if I would not have
agreed to the Separation Agreement and this Release if I had prior knowledge of
such facts.     IV. Confirmation of No Claims, Etc. I am not aware of any other
facts, evidence, allegations, claims, liabilities, or demands relating to
alleged or potential violations of law that may give rise to any claim or
liability on the part of any Released Party under the Securities Exchange Act of
1934, the Sarbanes–Oxley Act of 2002, the Dodd-Frank Wall Street Reform and
Consumer Protection Act, the False Claims Act, the Anti-kickback Statute. I
understand that nothing in this Release interferes with My right to file a
complaint, charge or report with any law enforcement agency, with the Securities
and Exchange Commission (“SEC”) or other regulatory body, or to participate in
any manner in an SEC or other governmental investigation or proceeding under any
such law, statute or regulation, or to require notification or prior approval by
Employer of any such a complaint, charge or report. I understand and agree,
however, that I waive My right to recover any whistleblower award under the
Securities Exchange Act of 1934, the Sarbanes–Oxley Act of 2002, the Dodd-Frank
Wall Street Reform and Consumer Protection Act, or other individual relief in
any administrative or legal action whether brought by the SEC or other
governmental or law enforcement agency, Me, or any other party, unless and to
the extent that such waiver is contrary to law. I agree that the Released
Parties reserve any and all defenses which they might have against any such
allegations or claims brought by Me or on My behalf. I understand that Employer
is relying on My representations in this Release and related Separation
Agreement.

 

 



  

EMPLOYEE INITIALS

 Ex. A-2 

   

 

V. Exclusions from Release.

 

  A. The term “Claims” does not include My rights, if any, to claim the
following: unemployment insurance benefits; workers compensation benefits;
claims for My vested post-termination benefits under any 401(k) or similar
retirement benefit plan; My rights to group medical or group dental insurance
coverage pursuant to section 4980B of the Internal Revenue Code of 1986, as
amended (“COBRA”); My rights to enforce the terms of this Release; or My rights
to assert claims that are based on events occurring after this Release becomes
effective.         B. Nothing in this Release interferes with My right to file
or maintain a charge with the Equal Employment Opportunity Commission or other
local civil rights enforcement agency, or participate in any manner in an EEOC
or other such agency investigation or proceeding. I, however, understand that I
am waiving My right to recover individual relief including, but not limited to,
back pay, front pay, reinstatement, attorneys’ fees, and/or punitive damages, in
any administrative or legal action whether brought by the EEOC or other civil
rights enforcement agency, Me, or any other party.         C. Nothing in this
Release interferes with My right to challenge the knowing and voluntary nature
of this Release under the ADEA and/or OWBPA.         D. I agree that Employer
reserves any and all defenses, which it has or might have against any claims
brought by Me. This includes, but is not limited to, Employer’s right to seek
available costs and attorneys’ fees as allowed by law, and to have any monetary
award granted to Me, if any, reduced by the amount of money that I received in
consideration for this Release.

 

VI. Older Workers Benefit Protection Act. The Older Workers Benefit Protection
Act applies to individuals age 40 and older and sets forth certain criteria for
such individuals to waive their rights under the Age Discrimination in
Employment Act in connection with an exit incentive program or other employment
termination program. I understand and have been advised that, if applicable, the
above release of My Claims is subject to the terms of the OWBPA. The OWBPA
provides that a covered individual cannot waive a right or claim under the ADEA
unless the waiver is knowing and voluntary. If I am a covered individual, I
acknowledge that I have been advised of this law, and I agree that I am signing
this Release voluntarily, and with full knowledge of its consequences. I
understand that Employer is giving Me twenty-one (21) days from the date I
received a copy of this Release to decide whether I want to sign it. I
acknowledge that I have been advised to use this time to consult with an
attorney about the effect of this Release. If I sign this Release before the end
of the twenty-one (21) day period it will be My personal, voluntary decision to
do so, and will be done with full knowledge of My legal rights. I agree that
material and/or immaterial changes to the Separation Agreement or this Release
will not restart the running of this consideration period. I also acknowledge
that the Separation Agreement, this Release and any other attachments or
exhibits have each been written in a way that I understand.

 

 



  

EMPLOYEE INITIALS

 Ex. A-3 

   

 

VII. Right to Rescind and/or Revoke. I understand that insofar as this Release
relates to My rights under the Minnesota Human Rights Act, it shall not become
effective or enforceable until fifteen (15) days after I sign it. Any such
revocation must be in writing and hand-delivered to Employer or, if sent by
mail, postmarked within the applicable time period, sent by certified mail,
return receipt requested, and addressed as follows:

 

  A. post-marked within the fifteen (15) day revocation period;         B.
properly addressed to:           Xtant Medical Holdings, Inc.     664 Cruiser
Lane     Belgrade, MT 59714     Attn: Chief Executive Officer           and    
    C. sent by certified mail, return receipt requested.

 

I understand that the Consideration I am receiving for settling and releasing My
Claims is contingent upon My agreement to be bound by the terms of this Release.
Accordingly, if I decide to rescind or revoke this Release, I understand that I
am not entitled to the Consideration described in the Separation Agreement. I
further understand that if I attempt to rescind or revoke My release of any
claim, I must immediately return to Employer all Consideration I have received
under My Agreement.

 

VIII. I Understand the Terms of this Release. I have had the opportunity to read
this Release carefully and understand all its terms. I have had the opportunity
to review this Release with My own attorney. In agreeing to sign this Release, I
have not relied on any oral statements or explanations made by Employer,
including its employees or attorneys. I understand and agree that this Release
and the attached Agreement contain all the agreements between Employer and Me.
We have no other written or oral agreements.

 

        Greg Jensen   Dated: ____________, 20____

 

 



  

EMPLOYEE INITIALS

 Ex. A-4 

   

 

EXHIBIT B

 

AGREEMENT

 



   

 

 